t c memo united_states tax_court jody lee raida petitioner v commissioner of internal revenue respondent docket no 1948-15l filed date jody lee raida pro_se diana p hinton for respondent memorandum opinion thornton chief_judge petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar irs or respondent sustaining a proposed levy to collect sec_6672 trust fund recovery penalties tfrps assessed against her for failing to collect and pay over employment_taxes of luuluu com inc luuluu respondent has moved for summary_judgment for the reasons explained below we will grant his motion background the following uncontroverted facts are derived from the petition the exhi- bits attached to the summary_judgment motion and respondent’s other filings in this case petitioner resided in new york when she petitioned this court in respondent determined that petitioner was responsible for luuluu’s failure to pay over to the united_states payroll_taxes withheld from its employees for the taxable quarters ending date and date respon- dent mailed to her a letter trust funds recovery penalty letter proposing to assess tfrps against her for those periods the penalties--dollar_figure and dollar_figure respectively--were assessed on date in response to petitioner’s request the irs appeals_office held a hearing to consider her challenge to the penalties the assessments were sustained petitioner subsequently proposed an offer-in-compromise which the irs rejected in date from date to date petitioner’s debt was classified as currently not collectible on date in an effort to collect the assessed tfrps the irs sent petitioner two letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing in response petitioner timely submitted form request for a collection_due_process or equivalent_hearing checking none of the collection alternative boxes and stating only that i am not liable for the taxes on date a settlement officer so from the irs appeals_office mailed petitioner a letter acknowledging receipt of her form the so mailed her a second letter on date scheduling a telephone collection_due_process cdp hearing for date he informed petitioner that because the appeals_office had previously reviewed and sustained her liability for the penalties that issue would not be reconsidered he informed petitioner that to have a collection alternative considered she had to provide within days a completed form 433-a collection information statement for wage earners and self-employed individuals and within days a signed form_1040 u s individual_income_tax_return for taxable_year on the date of the cdp hearing petitioner faxed to the so a form 433-a listing dollar_figure monthly income dollar_figure of disposable income after expenses and zero personal assets contrary to the instructions of form 433-a petitioner attached no documentation to support her claimed expenses the so reviewed the form 433-a and after applying standard allowances for certain types of expenses determined that petitioner had monthly disposable income of dollar_figure he indicated however that he would be willing to consider additional expenses if by date she could provide supporting documentation he renewed his request for her form_1040 on date respondent received petitioner’ sec_2013 form_1040 on date petitioner sent an email to the so stating that she was still in the process of documenting her expenses and health care costs and that it would be finalized within the next two weeks she also requested consideration of a partial payment installment_agreement petitioner never submitted the requested supporting expense documentation or made a specific proposal for an installment_agreement the so reviewed the administrative file verified that the tfrps had been properly assessed and determined that all other requirements of applicable law and administrative procedure had been met on date respondent issued the notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy with respect to petitioner’s unpaid tfrps petitioner timely sought review in this court asserting in her petition that t he settlement officer did not review documentation of necessary living_expenses specifically out-of-pocket medical_expenses on date respondent moved for summary_judgment the court ordered petitioner to file a response to this motion by date petitioner failed to respond although the court could enter a decision against her for that reason alone see rule d we will nevertheless consider respondent’s motion on its merits a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir if a moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d b standard of review in an action such as this to review an irs administrative determination under sec_6330 if the underlying tax_liability is properly at issue the court reviews the irs determination de novo 114_tc_176 otherwise the court reviews the irs determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sec_6330 permits a taxpayer to challenge the existence or amount of her underlying liability in a cdp proceeding only if she did not receive a notice_of_deficiency or otherwise have an opportunity to contest that liability in a case involving a disputed tfrp a taxpayer who receives a letter and challenges the underlying tax_liability at an appeals_conference is precluded under sec_6330 from challenging the underlying tax_liability in a subsequent cdp hearing see 132_tc_301 see also sec_301_6330-1 q a-e2 proced admin regs as we previously discussed petitioner received a letter and unsuc- cessfully challenged her underlying liability at her appeals_conference petitioner’s receipt of letter and her subsequent appeals_conference consti- tuted for purposes of sec_6330 a prior opportunity to dispute her liability for the tfrps see bishay v commissioner tcmemo_2015_105 at consequently she is not entitled in this proceeding to challenge her underlying liability once again accordingly we review respondent’s determination for abuse_of_discretion c analysis in deciding whether the so abused his discretion in sustaining the proposed levy action we consider whether he properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed col- lection action balances the need for the efficient collection_of_taxes with the legiti- mate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 petitioner’s primary contention is that the so abused his discretion by not review ing her documentation of necessary living_expenses specifically out-of- pocket medical_expenses the record shows however that petitioner failed to submit the requested financial information to support the monthly expenses claimed on her form 433-a petitioner also made no specific proposal for a col- lection alternative it is not an abuse_of_discretion for an so to decline to consider a collection alternative where the taxpayer makes no specific proposal see 138_tc_228 124_tc_69 a settlement officer is not required to negotiate with a taxpayer indefinitely see 137_tc_123 after giving petitioner months more than she had requested to submit the promised documents the so closed the case under these circumstances the so did not abuse his discretion by closing the case without providing still more time or soliciting a formal offer from petitioner petitioner raised no other issues at her cdp hearing she is therefore not entitled to raise them now see sec_301_6330-1 q a-f3 proced admin regs in any event she raised no other issues in her petition our review of the record reveals that the so conducted a thorough review of petitioner’s account determined that the tfrps were properly assessed and verified that other requirements of applicable law and administrative procedure were followed we conclude that in sustaining the proposed collection action the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 finding no abuse_of_discretion in any respect we conclude that respondent is entitled to judgment as a matter of law and we sustain his determination to reflect the foregoing an appropriate order and decision will be entered
